Citation Nr: 1752346	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  09-46 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for migraine headaches prior to May 19, 2017, and in excess of 30 percent thereafter.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to March 2008.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Atlanta, Georgia.

In the October 2008 rating decision, the RO, in pertinent part, granted service connection for migraine headaches and assigned an initial noncompensable rating, effective March 29, 2008.  In September 2013, the Board remanded the matter for additional evidentiary development.  In a June 2015 decision, the Board, in pertinent part, denied an initial compensable rating for migraine headaches.  

The Veteran appealed the June 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board decision that denied an initial compensable rating for service-connected migraines.  The Court also vacated the portion of the Board's June 2015 decision denying an initial rating in excess of 30 percent for PTSD prior to May 22, 2010; in excess of 50 percent from May 22, 2010 to December 2, 2013; and in excess of 70 percent from December 3, 2013.  

In a March 2017 decision, the Board granted an initial 70 percent rating for PTSD and a total disability based upon individual unemployability (TDIU) due to the service-connected PTSD, effective February 24, 2012.  In light of this award, the Board also granted special monthly compensation (SMC) at the housebound rate, effective February 24, 2012.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  The Board remanded the issue of entitlement to an initial compensable rating for migraine headaches for further development.  

While the matter was in remand status, in a June 2017 rating decision, the RO increased the rating for migraine headaches to 30 percent, effective May 19, 2017.  Despite the higher rating, the issue of entitlement to an initial compensable rating for migraine headaches prior to May 19, 2017, and in excess of 30 percent thereafter, remains on appeal.  AB v. Brown, 6 Vet.App. 35 (1993).

Also while the matter was in remand status, in July 2017, the Veteran perfected an appeal with an August 2016 rating decision which denied special monthly compensation based on the need for aid and attendance.  

As set forth in more detail below, another remand is unfortunately required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record indicates that there is additional evidence pertaining to the Veteran's claim for increased ratings for her service-connected migraine headaches disability.

At the May 2017 VA medical examination, the Veteran reported that her migraine headache disability had worsened over the past 2 years.  She stated that she obtained treatment at the urgicare center for migraine attacks that lasted more than 2 days, about once a month.  In light of the foregoing reason, the Board finds that a remand is necessary to ask the Veteran to complete authorization forms that would allow VA to request the relevant, outstanding treatment records or provide records for the treatments at issue.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the required information and authorization from the Veteran, undertake the necessary efforts to obtain records of treatment with urgicare center from 2015 to the present.  Documentation of all actions taken should be included in the record.   

2.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






